 Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 1 of 19




                   EXHIBIT A
COMPLAINT, SUMMONSES & IAFD




                                                                       001
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 2 of 19
                                                                                                                                          Electronically Filed
                                                                                                                                          11/16/2020 12:26 AM
                                                                                                                                          Steven D. Grierson
                                                                                                                                          CLERK OF THE COURT

                                                          1    JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                          2    KEMP & KEMP, ATTORNEYS AT LAW
                                                          3    7435 W. Azure Drive, Suite 110,
                                                               Las Vegas, NV 89130                                                  CASE NO: A-20-824791-C
                                                          4    (702) 258-1183/(702) 258-6983 (fax)                                           Department 14
                                                               jp@kemp-attorneys.com
                                                          5    Attorney for Plaintiff Damian Cole
                                                          6                                          DISTRICT COURT
                                                          7                                       CLARK COUNTY NEVADA
                                                                                                            ***
                                                          8
                                                               DAMIAN COLE,                              )
                                                          9                                              )
                                                                                                         )
                                                                                             Plaintiff,  )            Case No.:
                                                         10    vs.                                       )
                                                         11                                              )            Department No.:
                                                               SPILIADIS MANAGEMENT LTD. a Nevada )
                                                                                                         )                 COMPLAINT
                                                         12    Corporation; MANAGED BUSINESS             )
                                                               SERVICES, INC., a Nevada Corporation;     )
                                                         13    DOES I-X; and, ROE Business Entities I-X, )                 JURY TRIAL DEMANDED
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                             Defendants. )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                                                         )            Arbitration Exemption: action seeking
                      ATTORNEYS AT LAW




                                                                                                         )            equitable or extraordinary relief.
                                                         15                                              )
                                                         16            COMES NOW THE PLAINTIFF, by and through his counsel, JAMES P. KEMP, ESQ., of
                                                         17
                                                               KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the
                                                         18
                                                               Defendant(s) as follows:
                                                         19
                                                                                                           JURISDICTION
                                                         20

                                                         21       1.    This is a civil action for damages brought by DAMIAN COLE against his former employer

                                                         22    to redress discrimination and/or retaliation under state and federal anti-discrimination statutes under

                                                         23    NRS 613.330 et seq., and Title VII of the 1964 Civil Rights Act, as amended by the 1991 Civil
                                                         24
                                                               Rights Act, 42 U.S.C. § 2000e to include discrimination and retaliation based on race and protected
                                                         25
                                                               activities related to race. Plaintiff also brings claims for discrimination and/or retaliation under 42
                                                         26
                                                               U.S.C. § 1981.
                                                         27

                                                         28

                                                                                                                  1                                      002
                                                                                              Case Number: A-20-824791-C
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 3 of 19



                                                          1       2.    The events complained of herein took place in Clark County, Nevada.
                                                          2       3.    Plaintiff timely filed a dual charge with the Nevada Equal Rights Commission (NERC) and
                                                          3
                                                               the Equal Employment Opportunity Commission (EEOC), Charge No. 487-2020-00706 on or about
                                                          4
                                                               May 2020, alleging race and sex discrimination in violation of Nevada and Federal law. This dual
                                                          5
                                                               filing was made pursuant to the law and the then-active Work Sharing Agreement between EEOC
                                                          6

                                                          7    and NERC.

                                                          8       4.    On August 18, 2020, the EEOC issued Plaintiff a “Notice of Right to Sue.” Plaintiff is

                                                          9    timely filing this civil action within the requisite 90 days of his receipt of that Notice.
                                                         10       5.    Plaintiff has fully complied with all prerequisites under Title VII and Nevada state statutes
                                                         11
                                                               to pursue these claims in this court.
                                                         12
                                                                                                             PARTIES
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  6.    DAMIAN COLE (herein “Plaintiff”), is a black African-American male, over the age of
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    40, and at all times complained of herein was a resident of the County of Clark, Nevada.

                                                         16       7.    Defendant, SPILIADIS MANAGEMENT LTD. (“Defendant Spiliadis”) is a domestic

                                                         17    Nevada Corporation duly formed and authorized to conduct business under the laws of the state of
                                                         18
                                                               Nevada. It had at all times mentioned herein, and/or continues to have, continuous and ongoing
                                                         19
                                                               business operations in the state of Nevada and Clark County and engages in an industry affecting
                                                         20
                                                               commerce. It does business as a restaurant called ESTIATORIO MILOS LAS VEGAS. It is
                                                         21
                                                               affiliated with several other entities having common ownership and management control by
                                                         22

                                                         23    COSTAS SPILIADIS and GEORGE SPILIADIS at other locations in New York, Miami, Montreal,

                                                         24    Athens, and London, and possibly others. Taking into account all of its jointly owned and affiliated
                                                         25    entities and business operations Defendant Spiliadis, upon information and belief, has in excess of
                                                         26
                                                               500 employees.
                                                         27

                                                         28

                                                                                                                  2                                          003
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 4 of 19



                                                          1       8.    Defendant, MANAGED BUSINESS SERVICES, INC., (“Defendant MangagedPay”) is a
                                                          2    domestic Nevada Corporation duly formed and authorized to conduct business under the laws of the
                                                          3
                                                               state of Nevada. It had at all times mentioned herein, and/or continues to have, continuous and
                                                          4
                                                               ongoing business operations in the state of Nevada and Clark County and engages in an industry
                                                          5
                                                               affecting commerce. It does business as a “professional employer organization” under the alias or
                                                          6

                                                          7    trade name of MANAGEDPAY. Upon information and belief it has in excess of 500 employees.

                                                          8       9.    Defendant Spiliadis and Defendant ManagedPay were joint employers of Plaintiff

                                                          9    specifically holding themselves out in the employee handbook wherein it states, “We hope you will
                                                         10    enjoy working in this new and exciting co-employment relationship where duties and responsibilities
                                                         11
                                                               are allocated between ManagedPay and Milos Las Vegas….” Both of these Defendants are jointly
                                                         12
                                                               and severally liable for the violations of law set forth herein. The two of them will be collectively
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               referred to as “Defendants” herein and the term “Defendants” shall mean the two collectively or one
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    or the other independently should the context of the allegations require that construction.

                                                         16       10. Defendants can only operate by and through its employees whether those persons are

                                                         17    designated as owners, agents, managers, supervisors, or employees.
                                                         18
                                                                  11.   Plaintiff is unaware of the true names and capacities whether individuals, corporations,
                                                         19
                                                               associates, or otherwise of Defendants DOE INDIVIDUALS I through X and ROE BUSINESS
                                                         20
                                                               ENTITIES I through X, inclusive, and therefore sues these Defendants by such fictitious names.
                                                         21
                                                               Plaintiff is informed and believes and thereupon alleges that the Defendants, and each of them, are in
                                                         22

                                                         23    some manner responsible and liable for the acts and damages alleged in this Complaint. Plaintiff

                                                         24    will seek leave of this Court to amend this Complaint to allege the true names and capacities of the
                                                         25    DOE INDIVIDUAL and ROE CORPORATION Defendants when the true names of the DOE
                                                         26
                                                               INDIVIDUAL and ROE CORPORATION Defendants are ascertained.
                                                         27

                                                         28

                                                                                                                 3                                      004
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 5 of 19



                                                          1                           ALLEGATIONS COMMON TO ALL CLAIMS
                                                          2       12.   Plaintiff was employed by Defendants from approximately November 10, 2016 through
                                                          3
                                                               January 8, 2020 initially as a Barback, but later, about April 18, 2018 as a Food Server.
                                                          4
                                                                  13.   Plaintiff was good at his job and enjoyed his work very much up until the time that the
                                                          5
                                                               Defendants engaged in the illegal discrimination and retaliation set forth herein.
                                                          6

                                                          7       14.   Plaintiff performed his job at a level that met or exceeded the reasonable expectations of

                                                          8    the Defendants.

                                                          9       15.   The Defendants discriminated against Plaintiff due to his race, black African-American.
                                                         10    Plaintiff was subjected to different and unequal terms and conditions of employment, harassed, and
                                                         11
                                                               discharged.
                                                         12
                                                                  16.   The Defendants retaliated against Plaintiff for his engaging in protected activities under
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               NRS Chapter 613, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. § 1981. These protected
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    activities included, but were not limited to, Plaintiff complaining to Defendant’s managers in

                                                         16    Defendants’ organization that he was being discriminated against by his superiors including the

                                                         17    General Manager (White). The retaliation took several forms, principally Plaintiff was terminated
                                                         18
                                                               from his employment.
                                                         19
                                                                  17.   The discrimination included that Plaintiff would only be scheduled for 3-4 shifts per week
                                                         20
                                                               while employees who were not within his protected class would receive 5-8 shifts per week.
                                                         21
                                                                  18.   The discrimination included that management would only seat people of color and not
                                                         22

                                                         23    white patrons at the tables he was serving.

                                                         24       19.   The discrimination included referring to black patrons as “your people.”
                                                         25       20.   The discrimination included harassing his girlfriend (White) and this appeared to be
                                                         26
                                                               because he was a black African-American man and his girlfriend was white and the interracial nature
                                                         27

                                                         28

                                                                                                                4                                     005
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 6 of 19



                                                          1    of the relationship appeared to drive the harassment and discrimination. This was done by managers
                                                          2    as well as co-workers.
                                                          3
                                                                  21.   Plaintiff was harassed because of his race and teased that there was a “quota” of only 4
                                                          4
                                                               black people allowed to work at the restaurant.
                                                          5
                                                                  22.   The week before Plaintiff January 8, 2020 when Plaintiff was fired a new black male
                                                          6

                                                          7    employee was hired and Plaintiff was told that they were now “over their quota” of black employees

                                                          8    so that one of them, the black employees would have to go.

                                                          9       23.   On one or more occasions the General Manager (White) referred to black guests as “your
                                                         10    people.” Once when Plaintiff asked him to please stop saying that the General Manager said “what
                                                         11
                                                               are you going to do about it?” in a hostile discriminatory manner.
                                                         12
                                                                  24.   When his girlfriend was hired, before Plaintiff, management knew that she and Plaintiff
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               were in a romantic relationship. When Plaintiff was hired management knew that she and Plaintiff
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    were in a romantic relationship. Plaintiff and his girlfriend listed each other as their respective

                                                         16    emergency contacts on their Personal Information sheets provided to Defendants informing the

                                                         17    Defendants clearly that they were in a personal romantic relationship with each other.
                                                         18
                                                                  25.   At no time was Plaintiff his girlfriend’s supervisor or manager.
                                                         19
                                                                  26.   At no time was Plaintiff’s girlfriend his supervisor or manager.
                                                         20
                                                                  27.   Despite multiple requests Defendants never provided a job description for Plaintiff’s
                                                         21
                                                               girlfriend stating that she was a supervisor, let alone Plaintiff’s supervisor.
                                                         22

                                                         23       28.   Defendants and Plaintiff’s coworkers accused his girlfriend of showing favoritism to

                                                         24    Plaintiff, such as in scheduling, but this was false and malicious because Plaintiff’s girlfriend was in
                                                         25    no position to do so as it was the managers who prepared and issued the schedules and his girlfriend
                                                         26
                                                               was not his supervisor.
                                                         27

                                                         28

                                                                                                                  5                                       006
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 7 of 19



                                                          1        29.   Plaintiff was never in trouble, never issued any discipline, and never involved in any
                                                          2    disputes or altercations at work while employed by Defendants.
                                                          3
                                                                   30.   Several employees not in Plaintiff’s protected class were in close, familial or romantic,
                                                          4
                                                               relationships with their co-workers and/or superiors, including husbands and wives, and none of
                                                          5
                                                               them were fired for being in those well-known relationships. Plaintiff was black African-American
                                                          6

                                                          7    and he was fired for the exact same conduct that those in his protected class were not fired for: being

                                                          8    in a “romantic relationship” with a co-worker, not even his supervisor or a manager.

                                                          9        31.   One male co-worker Wael Kadi constantly harasses women in the workplace and bullies
                                                         10    them, Plaintiff’s girlfriend included and Defendants are well aware of it yet permitted him to
                                                         11
                                                               continue to be employed by them. Wael Kadi’s harassment and retaliation includes being a
                                                         12
                                                               ringleader who pushed for Plaintiff’s termination, and that of Plaintiff’s girlfriend, in a classic “cat’s
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               paw” scenario. Discrimination on the basis of race and sex is what drove Wael Kadi to push for
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    Plaintiff’s termination.

                                                         16        32.   Defendants failed to adequately investigate the circumstances before firing Plaintiff. For

                                                         17    example Defendants fired Plaintiff without ever interviewing Plaintiff or permitting him to give his
                                                         18
                                                               side of the story.
                                                         19
                                                                   33.   Defendants fired Plaintiff and his girlfriend without ever notifying them of any alleged
                                                         20
                                                               complaints or issues with their personal relationship.
                                                         21
                                                                   34.   Plaintiff was fired on or about January 8, 2020.
                                                         22

                                                         23        35.   The reasons given for Plaintiff’s discharge were false and pretextual. The real reasons

                                                         24    were discrimination based on sex and race and retaliation for Plaintiff’s protected activity of
                                                         25    opposing illegal race discrimination and harassment by Defendants and their managers and
                                                         26
                                                               supervisors.
                                                         27

                                                         28

                                                                                                                   6                                        007
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 8 of 19



                                                          1                                FIRST CAUSE OF ACTION
                                                                                          DISCRIMINATION BASED ON
                                                          2                     RACE IN VIOLATION OF FEDERAL AND STATE LAW
                                                          3
                                                                  36.   Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                          4
                                                               other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                          5
                                                                  37.   Plaintiff is a member of the class of persons protected by federal and state statutes
                                                          6

                                                          7    prohibiting discrimination based on race specifically black African-American. Plaintiff was properly

                                                          8    performing all his job duties consistent with the employer’s reasonable expectations.

                                                          9       38.   Defendants, as employers, are subject to the federal statute prohibiting discrimination, Title
                                                         10    VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting race
                                                         11
                                                               discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff and all
                                                         12
                                                               employees a workplace free of unlawful discrimination. They failed to do so.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  39.   Plaintiff was treated differently because of his race, black African-American. Examples of
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    this differing treatment, as more fully detailed above, include, but are not limited to, being subjected

                                                         16    to being adversely scheduled in a discriminatory manner in comparison to similarly situated

                                                         17    employees not in his protected class.
                                                         18
                                                                  40.   The aforementioned actions also give rise to an illegal hostile environment based on
                                                         19
                                                               Plaintiff’s race, black African-American. That hostile environment arose out of the cumulative
                                                         20
                                                               effects of events occurring in an ongoing and continuous action between November 16, 2016 and
                                                         21
                                                               January 8, 2020, which created an illegally hostile environment within the limitation period under
                                                         22

                                                         23    Title VII and the Nevada Statute and for which Plaintiff dual-filed a Charge with the NERC and

                                                         24    EEOC on or about May 2020.
                                                         25       41.   Plaintiff perceived his working environment to be abusive or hostile as would a reasonable
                                                         26
                                                               person in Plaintiff’s circumstances. The hostile work environment was severe or pervasive and
                                                         27

                                                         28

                                                                                                                  7                                       008
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 9 of 19



                                                          1    altered the terms and conditions of Plaintiff’s employment.
                                                          2        42.   This illegal and hostile environment made it more difficult for Plaintiff to do his job,
                                                          3
                                                               affected his work performance, his work-place well-being, and his mental state.
                                                          4
                                                                   43.   Defendants had actual and constructive knowledge of the intolerable conditions and
                                                          5
                                                               discrimination to which Plaintiff was subjected, but chose not to remedy the situation. Indeed
                                                          6

                                                          7    Defendants, by and through their managers took part in the unlawful discrimination and harassment.

                                                          8        44.   These actions constitute violations of federal law prohibiting race discrimination, Title VII,

                                                          9    42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.
                                                         10        45.   Plaintiff has suffered economic loss as a result of this illegal race discrimination and is
                                                         11
                                                               entitled to recover an amount sufficient to make him whole.
                                                         12
                                                                   46.   The Plaintiff suffered the tangible adverse employment action of termination from
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               employment.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15        47.   Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any

                                                         16    other monetary and equitable remedies contemplated by state and federal anti-discrimination laws.

                                                         17        48.   Plaintiff has suffered emotional distress, humiliation, and mental anguish and is entitled to
                                                         18
                                                               be compensated for those inflictions under the aforementioned federal statute.
                                                         19
                                                                   49.   Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         20
                                                               Defendants and to deter them from engaging in these actions.
                                                         21
                                                                   50.   As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                         22

                                                         23    engage the services of an attorney and expend costs to pursue and protect his rights under the law.

                                                         24        51.    Defendants have acted with malice, fraud or oppression and a conscious disregard of
                                                         25    Plaintiff’s rights.
                                                         26
                                                         27

                                                         28

                                                                                                                  8                                       009
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 10 of 19



                                                          1                                SECOND CAUSE OF ACTION
                                                                                           DISCRIMINATION BASED ON
                                                          2                      SEX IN VIOLATION OF FEDERAL AND STATE LAW
                                                          3
                                                                  52.   Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                          4
                                                               other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                          5
                                                                  53.   Plaintiff is a member of the class of persons protected by federal and state statutes
                                                          6

                                                          7    prohibiting discrimination based on sex specifically male. Plaintiff was properly performing all his

                                                          8    job duties consistent with the employer’s reasonable expectations.

                                                          9       54.   Defendants, as employers, are subject to the federal statute prohibiting discrimination, Title
                                                         10    VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting sex
                                                         11
                                                               discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff and all
                                                         12
                                                               employees a workplace free of unlawful discrimination. They failed to do so.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  55.   Plaintiff was treated differently because of his sex, male. Examples of this differing
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    treatment, as more fully detailed above, include, but are not limited to, being subjected to

                                                         16    termination for being in a romantic relationship with a co-worker when female employees of

                                                         17    Defendants were not terminated for precisely the same conduct. This resulted in a discriminatory
                                                         18
                                                               application of a policy when Plaintiff in fact did not even violate the policy to begin with. Similarly
                                                         19
                                                               situated employees not in his protected class were treated more favorably than Plaintiff in the
                                                         20
                                                               compensation, terms, conditions or privileges of employment, because of his race or sex.
                                                         21
                                                                  56.   The aforementioned actions also give rise to an illegal hostile environment based on
                                                         22

                                                         23    Plaintiff’s sex, male. That hostile environment arose out of the cumulative effects of events

                                                         24    occurring between November 16, 2016 and January 8, 2020, which created an illegally hostile
                                                         25    environment within the limitation period under Title VII and the Nevada Statute and for which
                                                         26
                                                               Plaintiff dual-filed a sworn Charge with the NERC and EEOC on or about May 2020.
                                                         27

                                                         28

                                                                                                                 9                                       010
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 11 of 19



                                                          1       57.   Plaintiff perceived his working environment to be abusive or hostile as would a reasonable
                                                          2    person in Plaintiff’s circumstances. The hostile work environment was severe or pervasive and
                                                          3
                                                               altered the terms and conditions of Plaintiff’s employment.
                                                          4
                                                                  58.   This illegal and hostile environment made it more difficult for Plaintiff to do his job,
                                                          5
                                                               affected his work performance, his work-place well-being, and his mental state.
                                                          6

                                                          7       59.   The actions of Defendants complained of herein, both as to sex and race, were objectively

                                                          8    offensive to a reasonable person in Plaintiff’s position and were subjectively offensive to Plaintiff.

                                                          9       60.   Defendants had actual and constructive knowledge of the intolerable conditions and
                                                         10    discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
                                                         11
                                                                  61.   These actions constitute violations of federal law prohibiting sex discrimination, Title VII,
                                                         12
                                                               42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  62.   Plaintiff has suffered economic loss as a result of this illegal sex discrimination and is
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    entitled to recover an amount sufficient to make him whole.

                                                         16       63.   The Plaintiff suffered the tangible adverse employment action of termination from

                                                         17    employment.
                                                         18
                                                                  64.   Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any
                                                         19
                                                               other monetary and equitable remedies contemplated by state and federal anti-discrimination laws.
                                                         20
                                                                  65.   Plaintiff has suffered emotional distress, humiliation, and mental anguish and is entitled to
                                                         21
                                                               be compensated for those inflictions under the aforementioned federal statute.
                                                         22

                                                         23       66.   Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish

                                                         24    Defendants and to deter them from engaging in these actions.
                                                         25       67.   As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                         26
                                                               engage the services of an attorney and expend costs to pursue and protect his rights under the law.
                                                         27

                                                         28

                                                                                                                10                                      011
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 12 of 19



                                                          1        68.   Defendants have acted with malice, fraud or oppression and a conscious disregard of
                                                          2    Plaintiff’s rights under the law.
                                                          3
                                                                                      THIRD CAUSE OF ACTION:
                                                          4        DISCRIMINATION INVIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1981

                                                          5        69.   Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                          6    other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                          7
                                                                   70.   Defendants have violated the Civil Rights Act of 1866, as amended, through the actions of
                                                          8
                                                               their managers and officials in failing to provide equal contractual opportunities to black African –
                                                          9
                                                               American employees.
                                                         10

                                                         11        71.   Defendants intentionally retaliated against Plaintiff for his opposing their discriminatory

                                                         12    and illegal conduct under the Act and for demanding equal treatment in his contractual relations with

                                                         13    Defendants.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                   72.   Plaintiff has been harmed by Defendants’ actions, has suffered damages, and is entitled to
                                                         15
                                                               be fully compensated therefor.
                                                         16
                                                                   73.   The actions of Defendants were willful, malicious, oppressive, and calculated to discourage
                                                         17
                                                               Plaintiff and other of Defendants’ employees from pursuing their rights under Federal law.
                                                         18
                                                         19    Defendants should be subjected to Punitive and Exemplary damages to deter future conduct of this

                                                         20    sort.
                                                         21        74.   As a result of Defendants’ actions, Plaintiff has been required to hire an attorney and
                                                         22
                                                               expend fees and costs to pursue and protect his legal rights through this action and is, therefore,
                                                         23
                                                               entitled to recover his reasonable attorney fees and costs in an amount to be determined.
                                                         24
                                                                                          FOURTH CAUSE OF ACTION:
                                                         25                        RETALIATION IN VIOLATION OF 42 U.S.C. § 1981
                                                         26
                                                                   75.   Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                         27

                                                         28

                                                                                                                11                                     012
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 13 of 19



                                                          1    other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                          2        76.      Plaintiff was retaliated against after he opposed and complained about the discriminatory
                                                          3
                                                               treatment he received in Defendants’ workplace.
                                                          4
                                                                   77.      Plaintiff suffered one or more adverse job consequences intentionally imposed by
                                                          5
                                                               Defendant, as detailed above. These consequences were of the type that would tend to discourage
                                                          6

                                                          7    similarly situated employees from complaining about or opposing illegal discrimination.

                                                          8        78.      Plaintiff’s employment was terminated by Defendants when he was discharged due to

                                                          9    discrimination based on race and retaliation for Plaintiff having opposed and complained about the
                                                         10    discriminatory and illegal treatment.
                                                         11
                                                                   79.      Defendants’ discriminatory and retaliatory treatment of the Plaintiff in his employment was
                                                         12
                                                               in violation of 42 U.S.C. § 1981.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                   80.      Plaintiff suffered mental anguish, humiliation and emotional distress as a direct and
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    proximate result of Defendants’ actions.

                                                         16        81.      Plaintiff has suffered and will suffer lost wages and benefits of employment as a direct and

                                                         17    proximate result of the actions of the Defendants.
                                                         18
                                                                   82.      The actions of Defendants were willful, malicious, oppressive, and calculated to discourage
                                                         19
                                                               Plaintiff and other of Defendants’ employees from pursuing their rights under Federal and/or Nevada
                                                         20
                                                               law. Defendants should be subjected to Punitive and Exemplary damages to deter future conduct of
                                                         21
                                                               this sort.
                                                         22

                                                         23        83.      As a result of Defendants’ actions, Plaintiff has been required to hire an attorney and

                                                         24    expend fees and costs to pursue and protect his legal rights through this action and is, therefore,
                                                         25    entitled to recover his reasonable attorney fees and costs in an amount to be determined.
                                                         26
                                                                   84.      The aforementioned state and federal statutes prohibiting discrimination also separately
                                                         27

                                                         28

                                                                                                                   12                                      013
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 14 of 19



                                                          1    prohibits employers from retaliating against any individual engaging in protected activity which
                                                          2    includes reporting, complaining about, or raising concerns, and opposing possible discrimination or
                                                          3
                                                               acts which might constitute discrimination.
                                                          4
                                                                   85.   Defendants’ subjected Plaintiff to retaliation after, and as a result of, his engaging in
                                                          5
                                                               protected activity as more fully detailed herein. Plaintiff’s protected activities include: 1) reporting,
                                                          6

                                                          7    complaining and opposing the illegal actions of his managers; and, 2) the continual communication

                                                          8    with Defendants regarding the illegal actions and discrimination.

                                                          9        86.   The actions and conduct by Defendants would deter Plaintiff and others from reporting,
                                                         10    complaining, opposing or otherwise engaging in protected conduct, thus constituting illegal
                                                         11
                                                               retaliation because Title VII has been held to prohibit employer’s actions which “well might have
                                                         12
                                                               dissuaded a reasonable worker from making or supporting a charge of discrimination.” Burlington
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               Northern Co. v. White, 548 U.S. 53 (2006).
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15        87.   Defendants failed to take reasonable actions to prevent retaliation against Plaintiff. To

                                                         16    Plaintiff’s knowledge and perception, after he complained and otherwise engaged in protected

                                                         17    activities, no preventive or remedial actions were taken to prevent retaliation.
                                                         18
                                                                   88.   The aforementioned action and conduct of Defendants constitutes illegal retaliation
                                                         19
                                                               prohibited under federal law.
                                                         20
                                                                   89.   As a direct and proximate cause of Defendants’ wrongful conduct and illegal
                                                         21
                                                               discrimination in the form of retaliation, Plaintiff has been harmed, economically and emotionally,
                                                         22

                                                         23    and is, therefore, entitled to be fully compensated.

                                                         24        90.   Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         25    Defendants and to deter them from engaging in these actions involving a conscious disregard of
                                                         26
                                                               Plaintiff’s rights under the law.
                                                         27

                                                         28

                                                                                                                 13                                        014
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 15 of 19



                                                          1       91.    As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                          2    engage the services of an attorney and expend costs to pursue and protect his rights under the law.
                                                          3

                                                          4
                                                                        WHEREFORE, Plaintiff expressly reserves the right to amend his Complaint at or before
                                                          5
                                                               the time of trial of the action herein to include all items of damages not yet ascertained, and
                                                          6

                                                          7    demands judgment against the Defendants, upon each of them, as follows:

                                                          8       A.       All applicable monetary relief provided for under Federal law, common law and Nevada

                                                          9                state law including, but not limited, to the following:
                                                         10                       1. Money damages in excess of $15,000.00;
                                                         11
                                                                                  2. Economic damages including, but not limited to, lost wages or income and
                                                         12
                                                                                      benefits of employment, incidental and consequential damages;
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                  3. Equitable and extraordinary relief in the form of an order reinstating Plaintiff
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                           to his position/shift in accordance with NRS, Title VII and/or other

                                                         16                           applicable law, or front pay in lieu of reinstatement;

                                                         17                       4. General damages including emotional distress and general economic harm;
                                                         18
                                                                                  5. Nominal damages if appropriate;
                                                         19
                                                                                  6. Punitive and/or Exemplary damages to deter the Defendants from future
                                                         20
                                                                                      malicious, fraudulent, willfully illegal, and/or oppressive conduct of a similar
                                                         21
                                                                                      nature;
                                                         22

                                                         23                       7. Pre-judgment and post-judgment interest on the amounts awarded at the

                                                         24                           prevailing legal rate;
                                                         25                       8. For an additional amount to account for any taxes Plaintiff may be called
                                                         26
                                                                                      upon to pay in relation to any award made herein;
                                                         27

                                                         28

                                                                                                                14                                       015
                                                              Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 16 of 19



                                                          1                      9. Reasonable attorney fees, reasonable expert witness fees, and other costs of
                                                          2                          the action pursuant to federal and state statute, agreement, or court rule; and
                                                          3
                                                                  B. A trial by jury on all issues that may be tried to a jury; and/or
                                                          4
                                                                  C. For such other and further relief as the Court may deem just and proper.
                                                          5
                                                                     DATED November 16, 2020
                                                          6

                                                          7

                                                          8                                                        /s/ James P. Kemp
                                                                                                             JAMES P. KEMP, ESQ.
                                                          9                                                  Nevada Bar No.: 6375
                                                                                                             KEMP & KEMP
                                                         10                                                  7435 W. Azure Drive, Ste 110
                                                         11                                                  Las Vegas, NV 89130
                                                                                                             702-258-1183 ph./702-258-6983 fax
                                                         12
                                                                                                             Attorneys for Plaintiff
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                               15                                      016
Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 17 of 19




                                                                       017
Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 18 of 19




                                                                       018
Case 2:21-cv-00334-JCM-VCF Document 1-2 Filed 02/26/21 Page 19 of 19




                                                                       019
